Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
	A Non-Final office action examining claims 1-6, 15-17 and 20 was mailed on 03/03/2021. A Final office action in response to applicant’s submission of 06/03/2021 was mailed on 6/28/2021. Claims 1-6, 15-17 and 20 were pending and examined. Claims 7-12 and 18-19 were withdrawn and claims 13-14 were cancelled. This office action is to provide some minor but obvious detail to the rejection dated 6/28/2021, specifically regarding claim 2. 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is noted and, therefore, the finality of that action is withdrawn. A replacement Final office action is being mailed. Applicant wanted a response more detailed than provided in the last office action.
This office action includes the explanation regarding claim 2 that the dielectric layers shown in the Fig 4 of Nakanishi and other applied references are obviously and visibly substantially planer. 
Regarding claim 2 a response was also provided very clearly at the bottom in “Response to Arguments and amendments” section in the office action dated 6/28/2021.




Response to Arguments and amendments
(This section has not been modified)
Claim 1 and 20 are now amended to claim two dielectric plates in direct contact and being on one side of the powered electrode. The applicant points to Fig 2-5 and paras 35-37 of the specification for the support. Although Fig 4 does disclose two dielectric plates in direct contact, para 35-37 appears to put its emphasis on the total thickness and does not point to any specific advantage of having a dielectric split in two or three parts as long as the total thickness did not change. 
Applicant’s argument, referring para 26 is not relevant and unpersuasive as this does not point to any specific advantage related to the embodiment when the dielectric is split in to two. 
In fact the specification states that the dielectric could have two, three or four dielectrics as long as total thickness remains unchanged. The specification is silent about any particular advantage of splitting the dielectric in to several parts. Also, since the claim does not preclude splitting the dielectric in to two or more parts of the same material, the combination of the parts will not work differently from one where parts are integrally combined. The case law (in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP 2144.04)) is fully applicable.     
Applicants remarks in the footnote about claim 2 is unclear and unpersuasive since the layers of the prior art are clearly planer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 20170356084) in view of Shih et al (US 20080169588) or Blake et al (US 20090084988) and Hirano et al  (US 20160358758).
Regarding claim 1 and 20, Nakanishi et al disclose a plasma source assembly comprising: a housing having a top, a bottom and at least one sidewall; a powered electrode within the housing and having a first end and a second end defining a length (Fig 4-31); a ground electrode on a first side of the powered electrode within the housing (34 also see para 66), the ground electrode spaced from the powered electrode by a distance; a dielectric within the housing on a second side of the powered electrode (28), the dielectric and ground electrode enclosing the powered electrode, the dielectric having an inner face adjacent the powered electrode and an outer face opposite the inner face (28). 
Nakanishi et al disclose a single dielectric window but having this in two windows attached in thickness direction would have been obvious since making separable would have been obvious to one of ordinary skill in the art at the time the invention was made.
in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP 2144.04 V.C making separable) it would have been obvious to one of ordinary skill in the art at the time the invention was made to design a two-piece separable showerhead clamp in order to obtain a simple to assemble and disassemble clamp unit. (Also see MPEP 2144.04 V.B making integral).
There is nothing in the specification that two windows attached to each other would work differently than one, as long as total thickness is unchanged.
Shih et al disclose a dielectric window made of two layers of dielectric (para 24) to a desired thickness for the purpose of extending its lifetime.
Similarly Blake et al disclose a dielectric window composed of multilayers so as to reduce reflection of microwave power (para 49).
It would have been obvious for one of ordinary skill in the art at the time of invention to have dielectric window in two parts for a purpose of imparting a property of extended lifetime as in Shih et al or reduction of microwave as in Blake et al.
Nakanishi et al in view of (Shih et al or Blake et al) do not disclose the total thickness of the dielectric window.
One of ordinary skill in the art would know at least three factors governing the thickness of dielectric window. One would depend upon the fact that a thicker window would allow lower transmission compared to a thinner window of the same type. Second factor would relate to mechanical strength if the window experiences pressure differential. Thirdly the thickness would relate to wavelength of the microwave.
Therefore thickness would depend upon the compromise value.

It would also be obvious to subdivide second dielectric window in to two or more parts since there appears to be no particular advantage in having in different parts.
Therefore having a thickness of 15mm would have been obvious.
Regarding claim 2 the layers shown at least in Nakanishi and others are clearly and visibly planer (Fig 4).
Regarding claims 3- 6 (Shih et al or Blake et al) disclose different thickness for each dielectric window. 
Regarding claim 15 quartz and ceramic are common dielectric window materials (Para 62).
Regarding claim 16 tungsten, molybdenum and tantalum are commonly known electrode materials. 
Regarding claim 17 feedline 41 connects microwave generator to powered electrode. 
 
Claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 20170356084) in view of (Shih et al (US 20080169588) or Blake et al (US 20090084988)) and Hirano et al  (US 20160358758) as applied to claim 1 and further in view of Kagaya et al (US 20160075560).
Regarding claim 16 Nakanishi et al, (Shih et al or Blake et al) or Hirano et al do not explicitly disclose electrode material. Tungsten, molybdenum and tantalum are however commonly known electrode materials. 

It would have been obvious to use power electrode of tungsten or molybdenum in Nakanishi et al for its conductivity and plasma resistance properties.

Conclusion
Applicant's request for reconsideration of the finality of the rejection of the last Office action is noted and, therefore, the finality of that action is withdrawn. 
This office action is “Replacement FINAL office action”.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stowell (US 2016/0196955) discloses dual plate dielectric window (Fig 1A 106 and 108) and Chen et al disclose multilayer dielectric window (Claim 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716